                                                                  MATTHEW Q. CALLISTER, ESQ.
                                                              1   Nevada Bar No. 1396
                                                                  MITCHELL S. BISSON, ESQ.
                                                              2   Nevada Bar No. 011920
                                                                  CALLISTER LAW GROUP
                                                              3   330 E. Charleston Blvd., Suite 100
                                                                  Las Vegas, NV 89104
                                                              4   Tel No.: (702) 333-3334
                                                                  Fax No.: (702) 385-2899
                                                              5   Email: mqc@callcallister.com
                                                                         mbisson@callcallister.com
                                                              6   Attorneys for Plaintiff
                                                              7
                                                                                              UNITED STATES DISTRICT COURT
                                                              8
                                                                                                   DISTRICT OF NEVADA
                                                              9
                                                                  ANNIVERSARY MINING CLAIMS, LLC, a                Case No.: 2:19-CV-00458-JCM-CWH
                                                             10   Nevada limited liability company;
                   TEL: (702) 333-3334 FAX: (702) 385-2899
CALLISTER LAW G RO UP




                                                             11
                      330 E. Charleston Blvd., Suite 100




                                                                                 Plaintiff,
                           Las Vegas, Nevada 89104




                                                             12   v.
                                                             13   CLARK COUNTY, a political subdivision of
                                                             14   the State of Nevada; DOES I through X,
                                                                  inclusive; ROE CORPORATIONS I through
                                                             15   X, inclusive;
                                                                                 Defendants.
                                                             16
                                                                  STIPULATION TO EXTEND DEADLINE TO FILE OPPOSITION TO DEFENDANT
                                                             17
                                                                      CLARK COUNTY’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                             18   PURSUANT TO FRCP 12(b)(1) AND 12(b)(6), OR AN ALTERNATIVE MOTION TO
                                                                      STRIKE PLAINTIFF’S DEMANDS IN PRAYER FOR RELIEF FRCP 12(f)
                                                             19
                                                                                                      (FIRST REQUEST)
                                                             20
                                                             21          Plaintiff, Anniversary Mining Claims, LLC (hereinafter “Anniversary Mining”), by and
                                                             22   through its counsel of record, Matthew Q. Callister, Esq. and Mitchell S. Bisson, Esq. with the
                                                             23   Callister Law Group, and Defendant, Clark County, by and through its counsel of record, Agnes
                                                             24   Hanley, Esq. and Chris Hanley, Esq. with the Hanley Law Firm, hereby submits this Stipulation
                                                             25   to Extend Deadline to File Opposition to Defendant Clark County’s Motion to Dismiss
                                                             26   Plaintiff’s Complaint Pursuant to FRCP 12(b)(1) and 12(b)(6), or an Alternative Motion to
                                                             27   Strike Plaintiff’s Demands in Prayer for Relief FRCP 12(f) (hereinafter “Motion to Dismiss”)
                                                             28   which was filed on June 25, 2019. The parties have agreed to enter into this Stipulation as


                                                                                                           PAGE 1 OF 2
                                                              1   Plaintiff’s counsel was out of town the entire week of July 1, 2019 and given the complexity of
                                                              2   the issues alleged in Plaintiff’s Complaint, was unable to complete the Opposition by the date
                                                              3   set forth by this Court.
                                                              4          Therefore,
                                                              5          IT IS HEREBY STIPULATED that Plaintiff, Anniversary Mining Claims, LLC, shall
                                                              6   have until July 17, 2019 to file its Opposition to Defendant’s Motion to Dismiss, Docket No.
                                                              7   19.
                                                              8          IT IS FURTHER STIPULATED that Defendant, Clark County, shall serve its Reply
                                                              9   in Support of its Motion to Dismiss within seven (7) days of the filing of Plaintiff’s Opposition
                                                             10   unless otherwise ordered by the Court.
                   TEL: (702) 333-3334 FAX: (702) 385-2899
CALLISTER LAW G RO UP




                                                             11          IT IS SO STIPULATED.
                      330 E. Charleston Blvd., Suite 100
                           Las Vegas, Nevada 89104




                                                             12    Dated this 9th day of July 2019.                Dated this 9th day of July 2019.
                                                             13
                                                                   CALLISTER LAW GROUP                             HANLEY LAW FIRM
                                                             14
                                                             15    /s/ Mitchell S. Bisson______________            /s/ Agnes N. Hanley___________________
                                                                   Matthew Q. Callister, Esq.                      Agnes N.p Hanley, Esq.
                                                             16
                                                                   Nevada Bar No. 1396                             Nevada Bar No. 11226
                                                             17    Mitchell S. Bisson, Esq.                        Chris M. Hanley, Esq.
                                                                   Nevada Bar No. 011920                           Nevada Bar No. 11391
                                                             18    330 E. Charleston Blvd., Suite 100              2300 West Sahara Avenue, Suite 800
                                                                   Las Vegas, NV 89104                             Las Vegas, Nevada 89102
                                                             19    Attorneys for Plaintiff                         Attorneys for Defendant
                                                             20
                                                             21
                                                             22                                                IT IS SO ORDERED.
                                                             23
                                                             24                                                _________________________________
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                             25
                                                                                                                        July 11, 2019
                                                                                                               DATED ____________________________
                                                             26
                                                             27
                                                             28


                                                                                                            PAGE 2 OF 2
